DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/22/22 has been accepted and entered.  Accordingly, claims 1, 5-6, 9, 14, 17, 22, and 24-30 have been amended.
Claims 1-30 are pending in this application. 
In view of the replacement drawing, the previous objection to drawing has been withdrawn. 
In view of the amendment filed 7/22/22, the previous rejection to claims 25-30 under 35 U.S.C. 101 has been withdrawn. 

Response to Arguments
The applicant's arguments filed on 7/22/22 regarding claims 1, 9, 17, and 25 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 17-18, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (WO 2020/187054A1)(a machine translation provided herewith is used in mapping below) and further in view of Li et al. (WO 2016/078303A1)(a machine translation provided herewith is used in mapping below).

Regarding Claim 1, Qin et al. teaches A method of wireless communication at a transmitting device (Qin et al. teaches a method and communication device for transmitting data in the communication field (page 2, paragraph under subheading of technical field); can be applied to wireless communication between communication devices (page 17, fourth paragraph)), comprising: dividing an information payload comprising a set of bits into multiple subsets of bits (Qin et al. teaches that a bit stream to be transmitted includes one or more bits that has not undergone physical layer bit-level processing such as segmentation (page 24, first paragraph under number 4 subheading); the bit stream to be transmitted can be divided into multiple groups correspond to an equal number of multiple modulation resource blocks (page 26, second paragraph)); mapping each of the multiple subsets of bits into a respective sequence of complex symbols (Qin et al. teaches that modulation process can be regarded as a modulation mapping of bit values to modulation symbol groups (page 28, fourth paragraph); each of the P first symbols is QPSK symbol, that is, the value of any symbol in the P first symbols is a complex number (page 29, third paragraph); each constellation point corresponds to P complex modulation symbols (page 4, first paragraph; page 22, first-third paragraphs under subheading of constellation diagram); the transmitting end device maps P first symbols to N resource units of M antenna ports (page 81, first paragraph under Step C3; page 54, first paragraph under Step A3)); generating a non-coherent transmission signal based on the respective sequences (Qin et al. teaches that a sending end maps the obtained complex-valued modulation symbols or the complex0valued symbols obtained based on the obtained complex0valued modulation symbols to time-frequency resources for transmission (page 22, second paragraph under subheading of constellation diagram)); and transmitting the non-coherent transmission signal to a receiving device (Qin et al. teaches that a transmitting end device uses M antenna ports to transmit P second symbols on N resource unit (page 28, first and second paragraphs)).  	
	However, Qin et al. does not explicitly teach wherein the mapping produces a varying cross-correlation between multiple sequences of complex symbols based on a difference in bits between the multiple subsets of bits.  Li et al. teaches such a limitation. 
	Li et al. is directed to data transmission method and apparatus.  More specifically, Li et al. teaches the transmitter maps each k data bits through a codebook into a complex sequence of length L and transmits them (page 11 of translation, first paragraph).  Further, Li et al. teaches that when transmitting through the same time-frequency resource, the low cross-correlation between signals transmitted by different transmitters can be effectively ensured because the complex sequence has greater design freedom, and transmitter can map different data bit groups with the same value into different complex sequences (page 11 of translation, first paragraph).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. so that the mapping produces a varying cross-correlation between multiple sequences of complex symbols based on a difference in bits between the multiple subsets of bits, as taught by Li et al.  The modification would have allowed the system to effectively control interference between multiple users (see Li et al., page 11 of translation, first paragraph). 

Regarding Claim 2, the combined teachings of Qin et al. and Li et al. teach The method of claim 1, and further, the references teach wherein the set of bits comprises a set of coded bits (Qin et al. teaches that after the stream is channel coded and scrambled, the obtained new bit stream is grouped to determine the first bit to be modulated (page 27, third paragraph; page 72, Example 5-A, Step C1)).  

Regarding Claims 9 and 25, Claims 9 and 25 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claims 1 and 17.   Therefore, claims 9 and 25 are also rejected for similar reasons set forth in claims 1 and 17.
	
Regarding Claims 10, 18, and 26, Claims 10, 18, and 26 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claim 2.   Therefore, claims 10,18, and 26 are also rejected for similar reasons set forth in claim 2.

Regarding Claim 17, Qin et al. teaches An apparatus for wireless communication at a transmitting device (transmitting end device (page 4, first paragraph; page 100, third paragraph)), comprising: a memory (memory (page 100, fifth paragraph); and at least one processor (processor, page 100, fourth paragraph)) coupled to the memory and configured to: 030284.187039Qualcomm Ref. No. 200366divide an information payload comprising a set of bits into multiple subsets of bits (Qin et al. teaches that a bit stream to be transmitted includes one or more bits that has not undergone physical layer bit-level processing such as segmentation (page 24, first paragraph under number 4 subheading); the bit stream to be transmitted can be divided into multiple groups correspond to an equal number of multiple modulation resource blocks (page 26, second paragraph)); map each of the multiple subsets of bits into a respective sequence of complex symbols (Qin et al. teaches that modulation process can be regarded as a modulation mapping of bit values to modulation symbol groups (page 28, fourth paragraph); each of the P first symbols is QPSK symbol, that is, the value of any symbol in the P first symbols is a complex number (page 29, third paragraph); each constellation point corresponds to P complex modulation symbols (page 4, first paragraph; page 22, first-third paragraphs under subheading of constellation diagram); the transmitting end device maps P first symbols to N resource units of M antenna ports (page 81, first paragraph under Step C3; page 54, first paragraph under Step A3)); generate a non-coherent transmission signal based on the respective sequences (Qin et al. teaches that a sending end maps the obtained complex-valued modulation symbols or the complex0valued symbols obtained based on the obtained complex0valued modulation symbols to time-frequency resources for transmission (page 22, second paragraph under subheading of constellation diagram)); and transmit the non-coherent transmission signal to a receiving device (Qin et al. teaches that a transmitting end device uses M antenna ports to transmit P second symbols on N resource unit (page 28, first and second paragraphs)).  
However, Qin et al. does not explicitly teach wherein the mapping produces a varying cross-correlation between multiple sequences of complex symbols based on a difference in bits between the multiple subsets of bits.  Li et al. teaches such a limitation. 
	Li et al. is directed to data transmission method and apparatus.  More specifically, Li et al. teaches the transmitter maps each k data bits through a codebook into a complex sequence of length L and transmits them (page 11 of translation, first paragraph).  Further, Li et al. teaches that when transmitting through the same time-frequency resource, the low cross-correlation between signals transmitted by different transmitters can be effectively ensured because the complex sequence has greater design freedom, and transmitter can map different data bit groups with the same value into different complex sequences (page 11 of translation, first paragraph).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Qin et al. so that the mapping produces a varying cross-correlation between multiple sequences of complex symbols based on a difference in bits between the multiple subsets of bits, as taught by Li et al.  The modification would have allowed the system to effectively control interference between multiple users (see Li et al., page 11 of translation, first paragraph). 



Claims 3, 11, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (WO 2020/187054A1), Li et al. (WO 2016/078303A1), and further in view of Yeo et al. (U.S. Patent Application Publication No. 2021/0050956).

Regarding Claim 3, the combined teachings of Qin et al. and Li et al. teach The method of claim 2, and although teaching that channel coding is performed on the bit stream to be transmitted when multiple modulation resource blocks are used to transmit the bit stream (page 71, fifth paragraph), the references do not explicitly teach wherein the coded bits are generated from at least one of a cyclic redundancy check (CRC) code, an error correction code, or a rate matching feature.  Yeo et al. teaches such a limitation. 
	Yeo et al. is directed to apparatus and method for managing soft buffer in wireless communication system.  More specifically, Yeo et al. teaches that a CRC for a CB is added to the segmented CB, a data bit of the CB and the CRC are encoded into a channel code to determine coded bits (par [0105]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. and Li et al. so that data bit of the CB and the CRC are encoded into a channel code to determine coded bits, as taught by Yeo et al.  The modification would have allowed the system to encode data (see Yeo et al., par [0101]). 

Regarding Claims 11, 19, and 27, Claims 11, 19, and 27 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claim 3.   Therefore, claims 11, 19, and 27 are also rejected for similar reasons set forth in claim 3.

Claims 4, 6-8, 12, 14-16, 20, 22-24, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (WO 2020/187054A1), Li et al. (WO 2016/078303A1), and further in view of Onggosanusi et al. (U.S. Patent Application Publication No. 2018/0159707).

Regarding Claim 4, the combined teachings of Qin et al. and Li et al. teach The method of claim 1, however, the references do not explicitly teach wherein generating a non-coherent transmission signal based on the respective sequences further comprises concatenating the respective sequences to form the non-coherent transmission signal.  Onggosanusi et al. teaches such a limitation. 
	Onggosanusi et al. is directed to method and apparatus for multistream transmission.  More specifically, Onggosanusi et al. teaches a large TB includes many CBs mapped onto an allocated resource (par [0274]; FIG. 12), where the first CB is segmented into N seg parts where each part is composed of QL bits (par [0279]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. and Li et al. so that generating a non-coherent transmission signal based on the respective sequences comprises concatenating the respective sequences to form the non-coherent transmission signal, as taught by Onggosanusi et al.  The modification would have allowed the system to ensure that the QAM symbols from each CB are mapped across the allocated transmission bandwidth (see Onggosanusi et al., par [0274]). 

Regarding Claim 6, the combined teachings of Qin et al. and Li et al. teach The method of claim 1, and further, Qin et al. teaches wherein the generating the non-coherent transmission signal comprises: adding identification information to each of M groups of bits to form M bit strings (Qin et al. teaches that the number of resource units that carry the first bit to be modulated is N, and that N resource units are resource units included in one modulation resource block (page 3, last paragraph); bit stream to be transmitted can be divided into multiple groups, and the multiple groups of bits correspond to an equal number of multiple modulation resource blocks (page 26, second paragraph), where resource units can be read as M bit strings), wherein the multiple subsets of bits are partitioned into groups (Qin et al. teaches that bit stream to be transmitted can be divided into multiple groups, and the multiple groups of bits correspond to an equal number of multiple modulation resource blocks (page 26, second paragraph)); 030284.1870137Qualcomm Ref. No. 200366mapping each of the M bit strings to the respective sequence of complex symbols with length n (Qin et al. teaches that each resource unit group (resource block) in the t resource unit groups includes multiple resource units, and the N resource units used to carry the first resource to be modulated are resources units in any resource unit group in the t resource unit groups (page 71, second paragraph)); and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of length n (Qin et al. teaches that a transmitting end device uses M antenna ports to transmit P second symbols on N resource unit (page 28, first and second paragraphs)).  
Although teaching that non-coherent signal is transmitted, the references do not explicitly teach adding identification information to each of M groups of bits to form M bit strings; and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n.  Onggosanusi et al. teaches such a limitation. 
Onggosnusi et al. is directed to method and apparatus for multistream transmission.  More specifically, Onggosanusi et al. teaches adding identification information to each of M groups of bits to form M bit strings (Onggosnusi et al. teaches that each CB has sequence number (FIG. 12)); and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n (a large TB includes many CBs mapped onto an allocated resource (par [0274]; FIG. 12), where the first CB is segmented into N seg parts where each part is composed of QL bits (par [0279]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. and Li et al. so that super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n, as taught by Onggosanusi et al.  The modification would have allowed the system to ensure that the QAM symbols from each CB are mapped across the allocated transmission bandwidth (see Onggosanusi et al., par [0274]). 

Regarding Claim 7, the combined teachings of Qin et al., Li et al., and Onggosnusi et al. teach The method of claim 6, and further, the references teach wherein the identification information indicates an identity of each of the groups from the M groups of bits involved in the super-positioned sequence (Onggosnusi et al. teaches that each CB has sequence number (FIG. 12)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. and Li et al. so that the identification information indicates an identity of each of the groups from the M groups of bits involved in the super-positioned sequence, as taught by Onggosanusi et al.  The modification would have allowed the system to ensure that the QAM symbols from each CB are mapped across the allocated transmission bandwidth (see Onggosanusi et al., par [0274]). 

Regarding Claim 8, the combined teachings of Qin et al. and Li et al. teach The method of claim 1, and further, Qin et al. teaches wherein generating the non-coherent transmission signal comprises: partitioning the multiple subsets of bits into M groups of bits to form M bit strings (Qin et al. teaches that the number of resource units that carry the first bit to be modulated is N, and that N resource units are resource units included in one modulation resource block (page 3, last paragraph); bit stream to be transmitted can be divided into multiple groups, and the multiple groups of bits correspond to an equal number of multiple modulation resource blocks (page 26, second paragraph), where resource units can be read as M bit strings); mapping each of the M bit strings to the respective sequence based on a sequence set of length n (Qin et al. teaches that each resource unit group (resource block) in the t resource unit groups includes multiple resource units, and the N resource units used to carry the first resource to be modulated are resources units in any resource unit group in the t resource unit groups (page 71, second paragraph); length of resource unit N is used); and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n (Qin et al. teaches that a transmitting end device uses M antenna ports to transmit P second symbols on N resource unit (page 28, first and second paragraphs)).  
	Although teaching that non-coherent signal is transmitted, the references do not explicitly teach and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n.  Onggosanusi et al. teaches such a limitation. 
Onggosnusi et al. is directed to method and apparatus for multistream transmission.  More specifically, Onggosanusi et al. teaches and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n (a large TB includes many CBs mapped onto an allocated resource (par [0274]; FIG. 12), where the first CB is segmented into N seg parts where each part is composed of QL bits (par [0279]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. and Li et al. so that super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n, as taught by Onggosanusi et al.  The modification would have allowed the system to ensure that the QAM symbols from each CB are mapped across the allocated transmission bandwidth (see Onggosanusi et al., par [0274]). 

Regarding Claims 12, 14-15, 20, 22-23, 28, and 30, Claims 12, 14-15, 20, 22-23, 28, and 30 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claims 4 and 6-7.   Therefore, claims 12, 14-15, 20, 22-23, 28, and 30 are also rejected for similar reasons set forth in claims 4 and 6-7.

Regarding Claim 16, the combined teachings of Qin et al. and Li et al. teach The apparatus of claim 9, and further, Qin et al. teaches wherein the means for generating the non-coherent transmission signal is configured to: partition the multiple subsets of bits into M groups of bits to form M bit strings (Qin et al. teaches that the number of resource units that carry the first bit to be modulated is N, and that N resource units are resource units included in one modulation resource block (page 3, last paragraph); bit stream to be transmitted can be divided into multiple groups, and the multiple groups of bits correspond to an equal number of multiple modulation resource blocks (page 26, second paragraph), where resource units can be read as M bit strings); map each of the M bit strings to the respective sequences based on a respective sequence set of length n (Qin et al. teaches that each resource unit group (resource block) in the t resource unit groups includes multiple resource units, and the N resource units used to carry the first resource to be modulated are resources units in any resource unit group in the t resource unit groups (page 71, second paragraph); determined sequence set of length n is implied as length of resource unit N is used); and super-position each of the respective sequences of the length n to generate a super-positioned sequence of the length n (Qin et al. teaches that a transmitting end device uses M antenna ports to transmit P second symbols on N resource unit (page 28, first and second paragraphs)).  
	Although teaching that non-coherent signal is transmitted, the references do not explicitly teach and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n.  Onggosanusi et al. teaches such a limitation. 
Onggosnusi et al. is directed to method and apparatus for multistream transmission.  More specifically, Onggosanusi et al. teaches and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n (a large TB includes many CBs mapped onto an allocated resource (par [0274]; FIG. 12), where the first CB is segmented into N seg parts where each part is composed of QL bits (par [0279]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. so that super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n, as taught by Onggosanusi et al.  The modification would have allowed the system to ensure that the QAM symbols from each CB are mapped across the allocated transmission bandwidth (see Onggosanusi et al., par [0274]).  

Regarding Claim 24, the combined teachings of Qin et al. and Li et al. teach The apparatus of claim 17, and further, Qin et al. teaches wherein the at least one processor configured to generate the non-coherent transmission signal is further configured to: partition the multiple subsets of bits into M groups of bits to form M bit strings (Qin et al. teaches that the number of resource units that carry the first bit to be modulated is N, and that N resource units are resource units included in one modulation resource block (page 3, last paragraph); bit stream to be transmitted can be divided into multiple groups, and the multiple groups of bits correspond to an equal number of multiple modulation resource blocks (page 26, second paragraph), where resource units can be read as M bit strings); map each of the M bit strings to the respective sequence of complex symbols based on a respective sequence set of length n (Qin et al. teaches that each resource unit group (resource block) in the t resource unit groups includes multiple resource units, and the N resource units used to carry the first resource to be modulated are resources units in any resource unit group in the t resource unit groups (page 71, second paragraph); determined sequence set of length n is implied as length of resource unit N is used); and super-position each of the respective sequences of the length n to generate a super-positioned sequence of the length n (Qin et al. teaches that a transmitting end device uses M antenna ports to transmit P second symbols on N resource unit (page 28, first and second paragraphs)).  
	Although teaching that non-coherent signal is transmitted, the references do not explicitly teach and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n.  Onggosanusi et al. teaches such a limitation. 
Onggosnusi et al. is directed to method and apparatus for multistream transmission.  More specifically, Onggosanusi et al. teaches and super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n (a large TB includes many CBs mapped onto an allocated resource (par [0274]; FIG. 12), where the first CB is segmented into N seg parts where each part is composed of QL bits (par [0279]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Qin et al. so that super-positioning each of the respective sequences of the length n to generate a super-positioned sequence of the length n, as taught by Onggosanusi et al.  The modification would have allowed the system to ensure that the QAM symbols from each CB are mapped across the allocated transmission bandwidth (see Onggosanusi et al., par [0274]).  

Allowable Subject Matter
Claims 5, 13, 21, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414